 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00054-TLN
12                                  Plaintiff,    STIPULATION REGARDING SENTENCING
                                                  HEARING AND ORDER
13                           v.
                                                  DATE: August 1, 2019
14   BLAS FELIPE GONZALEZ RAMIREZ,                TIME: 9:30 a.m.
                                                  COURT: Hon. Troy L. Nunley
15                                  Defendant.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for judgment and sentencing on

21 August 1, 2019.

22         2.     By this stipulation, the parties request to continue judgment and sentencing

23 to August 29, 2019, at 9:30 a.m.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
1         3.     The Draft PSR has not yet been completed. The parties anticipate that the

2 draft PSR will be released during the week of August 5, 2019. Defense counsel anticipates

3 requesting a sentence of time served. Accordingly, the parties are requesting an expedited

4 PSR briefing schedule as follows:

5         a)     Informal Objections shall be due: August 13, 2019.

6         b)     Final PSR shall be due: August 20, 2019.

7         c)     Formal Objections and Sentencing Memos shall be due: August 22, 2019.

8 IT IS SO STIPULATED.

9

10   Dated: July 30, 2019                           MCGREGOR W. SCOTT
                                                    United States Attorney
11

12                                                  /s/ JUSTIN L. LEE
                                                    JUSTIN L. LEE
13                                                  Assistant United States Attorney
14

15
     Dated: July 30, 2019                           /s/ RON PETERS
16                                                  RON PETERS
                                                    (as authorized on July 29, 2019)
17
                                                    Counsel for Defendant
18                                                  BLAS FELIPE GONZALEZ RAMIREZ

19

20                                    FINDINGS AND ORDER

21        IT IS SO FOUND AND ORDERED this 30th day of July, 2019.

22

23

24

25                                                  Troy L. Nunley
                                                    United States District Judge
26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      2
     PERIODS UNDER SPEEDY TRIAL ACT
